Title: General Orders, 19 April 1783
From: Washington, George
To: 


                        
                            
                             Saturday April 19th 1783
                            Parole Peace
                            Countersigns Unity Plenty
                        
                        For the day tomorrow Brigadier General Dayton
                        B.Q.M. from Hampshire B.
                        The first York regiment gives the Guards tomorrow and the 2d do the fatigues.
                        An officer holding a Commission in the Line of the Army of a superior Grade to that he possesses in a
                            particular regiment or corps, is (if a field officer by his superior commission) to be put on the General Roster, and take
                            his tour on Detachments, Courts martial and as officer of the day &ca. He is also to perform all duties in the
                            Line of the state to which he belongs incident to the rank he holds in a regiment or Corps of that state; And in case the
                            duties should in any instance interfere, the Adjutant Generals Roster is to be obeyed in preference to any other—This
                            regulation to remain in force untill contrary orders shall be given.
                        To erect a frame for the illumination the several corps in this Cantonment are to square and deliver at the
                            Newbuilding on monday next the following pieces of Timber—vizt the

                        
                            
                                 
                                
                                 
                                
                                 
                                
                                 
                                Pieces
                                 
                                Feet
                                 
                                Inches
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                long
                                
                                Square
                            
                            
                                
                                
                                
                                Maryland
                                
                                Detachment
                                
                                2
                                
                                30
                                
                                7
                            
                            
                                
                                
                                
                                Jersey
                                
                                regiment
                                
                                5
                                
                                30
                                
                                7
                            
                            
                                
                                
                                
                                do
                                
                                Battalion
                                
                                2
                                
                                30
                                
                                7
                            
                            
                                
                                1st
                                
                                York
                                
                                Regiment
                                
                                4
                                
                                30
                                
                                7
                            
                            
                                
                                2d
                                
                                do
                                
                                
                                
                                3
                                
                                30
                                
                                7
                            
                            
                                
                                
                                
                                Hampshire
                                
                                do
                                
                                8
                                
                                18
                                
                                7
                            
                            
                                
                                
                                
                                do
                                
                                Battalion
                                
                                3
                                
                                18
                                
                                7
                            
                            
                                
                                1st
                                
                                Massachusetts
                                
                                regiment
                                
                                9
                                
                                18
                                
                                7
                            
                            
                                
                                4
                                
                                do
                                
                                do
                                
                                8
                                
                                18
                                
                                7
                            
                            
                                
                                7
                                
                                do
                                
                                do
                                
                                4
                                
                                18
                                
                                7
                            
                            
                                
                                do
                                
                                do
                                
                                do
                                
                                4
                                
                                19
                                
                                7
                            
                            
                                
                                2d
                                
                                do
                                
                                do
                                
                                8
                                
                                19
                                
                                7
                            
                            
                                
                                5th
                                
                                do
                                
                                do
                                
                                4
                                
                                19
                                
                                7
                            
                            
                                
                                do
                                
                                do
                                
                                do
                                
                                8
                                
                                8
                                
                                7
                            
                            
                                
                                8th
                                
                                do
                                
                                do
                                
                                16
                                
                                8
                                
                                7
                            
                            
                                
                                3d
                                
                                do
                                
                                do
                                
                                2
                                
                                14
                                
                                7
                            
                            
                                
                                do
                                
                                do
                                
                                do
                                
                                3
                                
                                12
                                
                                7
                            
                            
                                
                                do
                                
                                do
                                
                                do
                                
                                6
                                
                                11
                                
                                7
                            
                        

                        Each Commanding officer of a Brigade is requested to appoint an officer to assist Colonel Gouvion in making
                            preparation for the illumination—Colonel Gouvion will meet the officers so appointed at 12 o’clock tomorrow at the Newbuilding.
                        Lieutenant Smith of the 6th Massachusetts regimt was tried at the General courtmartial of which Colo. H.
                            Jackson is president, charged with conduct unbecoming the character of an officer by inviting several Noncommissioned
                            officers of the 2d Connecticut regiment to his Quarters at Mr Cranes in the highlands, Drinking and gaming with them and
                            by his request detaining them from their regiments at evening and morning Roll call—The Court are of opinion that the
                            charges against Lt Smith are not only not supported but are entirely groundless and they do in the fullest manner acquit
                            him.
                        The Commander in chief approves the opinion of the Court—Lt Smith is released from his Arrest.
                        James Smith a recruit of the Newhampshire Line was tried by the same General Courtmartial and convicted of
                            Desertion in breach of Article 1. section 6. of the Rules and Articles of war, and sentenced to receive one hundred Lashes
                            on his naked back.
                        Peter Miller of the late 4th Newyork regiment was also tried by the same court and convicted of Desertion in
                            breach of Art. 1. sect. 6th of the Rules & Art. of war and sentenced to receive one hundred Lashes on his naked
                            back and be drumed out of the Army.
                        Caleb Theyer of the 5th Massachusetts regt was tried by the same court and convicted of Desertion in breach
                            of Art. 1. sect. 6th of the Rules & Articles of war and sentenced to receive one hundred Lashes on his naked back.
                        Stephen Aldridge a Recruit of the Massachusetts Line was tried by the same court and convicted of
                            Desertion—in breach of Art. 1st sect. 6th of the Rules and Articles of war and sentenced to receive one hundred Lashes on
                            his naked back.
                        The Commander in Chief approves the foregoing sentences and orders Peter Millers to take place tomorrow
                            morning.
                    